Citation Nr: 0808633	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a headache 
disorder, to include as secondary to right Bell's palsy with 
trigeminal neuralgia.

4.  Entitlement to service connection for a acquired 
psychiatric disorder, to include as secondary to right Bell's 
palsy with trigeminal neuralgia.

5.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for residuals of 
right great toe fracture.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to August 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine.  

Additional VA medical records received since the issuance of 
the November 2005 statement of the case are not pertinent to 
the issues currently before the Board and thus RO review of 
these newly submitted records and issuance of a supplemental 
statement of the case is not indicated.

On his January 2006 substantive appeal, the veteran clearly 
stated that he was only appealing the issues listed on the 
cover of this decision.

The issues of entitlement to an increased rating for 
gastroesophageal reflux disease and entitlement to a 
compensable rating for residuals of right great toe fracture 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Unappealed November 1992 and January 1993 rating 
decisions denied the veteran's claim for service connection 
for hypertension on the basis that the medical evidence did 
not show that the veteran's current hypertension was related 
to service.

2.  Evidence received since the January 1993 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for hypertension.

3.  The veteran did not develop a chronic left knee 
disability during service or within a year of discharge from 
service, and his current left knee disability has not been 
shown to be related to service.

4.  The veteran did not develop a chronic headache disability 
as a result of service and he does not have a current 
headache disability that is caused or aggravated by his 
service-connected Bell's palsy.

5.  The veteran did not develop an acquired psychiatric 
disorder as a result of service and he does not have a 
current acquired psychiatric disorder that is caused or 
aggravated by his service-connected Bell's palsy.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A left knee condition was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  A headache disorder was not incurred as a result of 
service or as secondary to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  An acquired psychiatric disorder was not incurred as a 
result of service, within a year of discharge of service, or 
as secondary to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision by the agency of original jurisdiction is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disability such as arthritis, hypertension, or a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

The RO denied the veteran's claim for service connection for 
hypertension by rating decisions in November 1992 and January 
1993.  The veteran did not appeal these decisions and they 
became final.  38 U.S.C.A. § 7105.

In August 2003, the veteran requested that his claim for 
service connection for hypertension be reopened.  The veteran 
asserted on his substantive appeal that he was diagnosed with 
hypertension while in service and that he was placed on 
medications for hypertension throughout his service.  

The evidence of record at the time of the January 1993 final 
rating decision included the veteran's service medical 
records, an April 1985 VA examination report, and VA medical 
records dated from August 1986 to August 1992.  


With respect to the service medical records, an April 1966 
Medical Board Report indicates that the veteran had a blood 
pressure of 120/90.  The remainder of blood pressure 
measurements in the veteran's service medical records are 
lower.  The veteran's January 1973 retirement examination 
report notes that the veteran had high blood pressure of 
unknown etiology in 1970 and 1971.  The retirement 
examination report recorded the veteran's blood pressure as 
120/70 and no diagnosis of hypertension was made.  

The VA medical records which were of record at the time of 
the January 1993 rating decision do not indicate that the 
veteran was found to have hypertension until many years after 
discharge from service.  The veteran's April 1985 VA 
examination report notes a blood pressure of 130/84, but does 
not include a diagnosis of hypertension.  VA outpatient 
records dated from August 1986 to June 1992 show several high 
blood pressure readings, and show that the veteran was on 
blood pressure medication.  None of these records indicate 
that the veteran had hypertension due to his military 
service.  

The medical evidence received since the final January 1993 
rating decision consists of VA medical records and 
examination reports, as well as various private medical 
records.  These records show that the veteran went to the VA 
for treatment of high blood pressure in February 1986, after 
he applied for a life insurance policy and was found to have 
high blood pressure.  The veteran stated at that time that he 
had no previous history of high blood pressure.  The veteran 
received a diagnosis of hypertension, probably essential, and 
the subsequent medical records reveal continued treatment for 
hypertension.  However, just like the evidence of record at 
the time of the January 1993 final rating decision, these 
newly submitted records do not provide any evidence 
indicating that the veteran's current hypertension is related 
to his military service.  The newly submitted evidence also 
provides no evidence that the veteran developed hypertension 
in the one-year period following his separation from 
honorable service.  Not only is there no medical evidence in 
support of the claim, but there is a July 2005 VA examination 
report that is against the veteran's claim.  The July 2005 VA 
examiner noted that while the veteran received brief 
treatment for hypertension during service, a diagnosis was 
not confirmed at the time of discharge from service.  The 
examiner opined that the veteran's current hypertension was 
not related to the his military service.  As none of the 
newly submitted evidence provides any evidence of a causal 
connection between the veteran's current hypertension and his 
military service, these records do not raise a reasonable 
possibility of substantiating the veteran's claim.  Since new 
and material evidence has not been submitted since the 
January 1993 RO decision, reopening of the claim for service 
connection for hypertension is not warranted.

Left Knee Condition

The veteran asserts that his current left knee disability was 
caused by kneeling on frozen ground while in the Air Force.  
The veteran reported that he complained of knee pain in the 
service, and that he was given aspirin, and that he was told 
that there was nothing they could do for his knees.  

The veteran's service medical records, including the January 
1973 discharge examination report, reveal no complaints or 
findings related to the left knee.  

The first record of any disability of the left knee is a 
March 1991 VA bone scan which revealed degenerative changes 
of the left knee.  

In February 2003, Dr. Michaud, a private physician, stated 
that the veteran reported left knee problems for several 
years, but no specific injury.  In a November 2003 letter, 
Dr. Michaud's physician's assistant stated that the veteran's 
left knee condition was not the result of any type of acute 
injury, that it was a progressive degenerative condition.

In a November 2003 letter, Dr. Jones, a private physician, 
noted that the veteran felt strongly that his left knee pain 
was caused by kneeling on the runways to fix the lights, 
which was the veteran's job in service.  

While the veteran maintains that his current left knee 
disability was caused by his service, as a layperson he is 
not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 


As noted above, the medical records do not reveal that the 
veteran had any left knee problems during service or within a 
year of discharge from service.  The medical records do not 
reveal any left knee disability until March 1991, more than 
17 years after discharge from service.  Both private and VA 
medical records indicate that the veteran currently has left 
knee disability, however, none of the medical providers have 
expressed any opinion indicating that the veteran's current 
left knee disability was caused by his military service.  
Since a left knee disability was not shown during service, or 
for many years after discharge from service, and since there 
is no medical nexus indicating a connection between the 
veteran's current left knee condition and service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and that service connection for a left knee 
condition is not warranted.

Headache Disorder

The veteran maintains that he developed a chronic headache 
disorder in 1955, that has continued ever since.  He reported 
that he self-medicated with over the counter aspirin, 
Tylenol, and coffee.

A September 1956 re-enlistment examination report notes that 
the veteran reported having frequent headaches about a year 
previously, but no recurrences.  A December 1965 examination 
report reveals that the veteran reported severe headaches.  
The examiner noted that the veteran had no complaints and no 
symptoms (NCNS).  The January 1973 discharge examination 
report notes that the vetearn had frequent headaches due to 
sinusitis in 1969, requiring no medication and no treatment.  
The examiner indicated that the veteran had no current 
complaints and no symptoms.

The post service medical records don't reveal complaints of 
headaches until many years after discharge from service, and 
do not indicate that the veteran currently has a chronic 
headache disability.  A January 1996 VA medical record notes 
that the veteran had sinus headaches.

However, none of the medical evidence indicates that the 
veteran developed a chronic headache disability during 
service, or that the veteran has a current chronic headache 
disability due to his service.  The veteran was provided a VA 
examination in July 2005.  The examiner noted that he had 
reviewed the veteran's medical history and noted that past 
medical records indicated that the veteran had had headaches 
in the past that were thought to be the result of sinusitis.  
The examiner reported that the veteran did not have any 
current complaints of frontal headaches or sinus headaches.  
He also noted that the veteran did not have symptoms of 
chronic sinusitis or seasonal allergic rhinitis.  The 
examiner noted that there was certainly nothing in the record 
to suggest that the veteran had a chronic sinus condition.  
Examination and CT scan revealed no evidence of chronic 
sinusitis.  

Not only is there no medical evidence relating a current 
headache disorder to service, but there is also no medical 
evidence indicating that that veteran has a current headache 
disorder that was caused by, or aggravated by, the veteran's 
service-connected right Bell's palsy with trigeminal 
neuralgia.  In July 2005, a VA neurological examiner noted 
that the veteran had had Bell's palsy in the past with almost 
complete resolution, with the only minimal significant 
residual being cheek biting on the right.  

Since there is no medical evidence that the veteran has a 
current chronic headache disability that is the result of 
service, or that is caused or aggravated by a service-
connected disability, the preponderance of the evidence is 
against his claim.  Accordingly, service connection for a 
headache disorder, to include as secondary to right Bell's 
palsy with trigeminal neuralgia, is not warranted.

Acquired Psychiatric Disorder

The veteran asserts that he developed depression as secondary 
to his service-connected Bell's palsy.  He also asserts that 
his depression was caused by his being sent to Thailand when 
his wife had cancer.  He reported that during service he was 
sent to Chelsea Naval Hospital for psychological evaluation.  
He reported that 30 days afterwards he was declared fit for 
duty.

A review of the veteran's service medical records reveal no 
complaints or findings related to a psychiatric disability.  
When examined for separation from service in January 1973, 
the veteran denied on his Report of Medical History (RMH) 
that he had ever had depression or excessive worry.  The 
January 1973 discharge examination report reveals that no 
psychiatric disability was found.  

Private medical records dated in April and October 2003 note 
that the veteran denied depression, anxiety, and mental 
problems.

On VA psychiatric examination in March 2004, the veteran was 
diagnosed as having recurrent episode major depressive 
disorder.  The veteran asserted that his depression began as 
a result of the Bell's palsy he experienced in service.  The 
examiner did not have access to the veteran's medical history 
and stated that he could not render an accurate opinion with 
regard to the etiology of the veteran's psychiatric 
disability.

The veteran was again provided a VA psychiatric examination 
in July 2004.  The examiner stated that he was unable to 
provide an opinion as to whether or not the veteran's major 
depressive disorder was related to the veteran's Bell's 
palsy.  He noted that a previous examiner had noted that pain 
is not known to be a result of Bell's palsy.  The examiner 
stated that there were multiple stressors that may be leading 
to the veteran's depression, including multiple other medical 
issues and difficult social stressors.  

The veteran was provided another VA psychiatric examination 
in July 2005.  This examiner provided an extensive review of 
the veteran's pertinent medical history in the examination 
report.  The examiner stated that the veteran had post-
traumatic stress disorder due to his childhood.  The examiner 
opined that the veteran did not have depression due to Bell's 
palsy.  He attributed the veteran's depression to genetic 
predisposition, to a very difficult childhood, and to pain 
associated with other disabilities.

While the veteran asserts that he experienced psychiatric 
disability during service, such is not shown by the service 
medical records.  As noted above, no psychiatric findings or 
complaints were noted during service or on examination for 
discharge from service.  The record does not reveal any 
psychiatric complaints for more than 30 years after discharge 
from service, and none of the medical evidence relates the 
veteran's current psychiatric disability to his military 
service, or to a service-connected disability.  To the 
contrary, the July 2005 VA psychiatric examiner opined that 
the veteran's current psychiatric disability is unrelated to 
the veteran's service-connected Bell's palsy, and related the 
veteran's current psychiatric disability to other post 
service factors.  

Since there is no medical evidence indicating that the 
veteran's current psychiatric disability was incurred during 
service, or for many years after discharge from service, and 
since there is no medical evidence that the veteran's current 
psychiatric disability is caused by or aggravated by a 
service-connected disability, the preponderance of the 
evidence is against his claim.  Accordingly, service 
connection for a acquired psychiatric disorder, to include as 
secondary to right Bell's palsy with trigeminal neuralgia, is 
not warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was given the notice required by Dingess, supra, 
in April 2006, shortly after the Dingess decision was issued.  
The Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision, despite the 
timing of the specific notice required by Dingess.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained above, the Board has determined that service 
connection for the claimed disabilities is not warranted.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him of the evidence pertinent 
to these elements.

With respect to the veteran's service connection claims, in 
letters dated in August 2003, October 2003, and January 2005, 
the RO sent the veteran the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  He was, 
in essence, told to submit all pertinent evidence he had in 
his possession pertaining to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).


In October 2003, prior to the issuance of the rating decision 
that is the subject of this appeal, the veteran was advised 
of the previous denial of service connection for hypertension 
and the basis for that denial, as well as of the requirement 
that he submit new and material evidence showing that this 
condition was incurred in or aggravated by service, that the 
RO would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187; Kent, 
20 Vet. App. at 10 (2006).  The Board further notes that a 
November 2005 statement of the case informed the veteran that 
to reopen his claim he needed to submit additional evidence 
that demonstrated that the his hypertension had its onset 
during his military service, or shortly thereafter.  The 
veteran had additional opportunity to submit additional 
evidence thereafter, and in January 2006 the veteran stated 
that he had no other information or evidence to submit 
regarding his claim.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, VA medical 
records, Social Security Administration records, and private 
medical records.  The veteran has also submitted medical 
records in support of his claim.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  While the 
veteran reports that he received psychiatric treatment at 
Chelsea Naval Hospital during service, VA was unable to find 
any such records and the veteran was informed of such 
unavailability by the November 2005 statement of the case.  
Neither the veteran nor his representative has indicated that 
there are any additional obtainable pertinent records to 
support his claims.  As noted above, the veteran stated in 
January 2006 that he had no other information or evidence to 
submit regarding his claims.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for 
hypertension is denied.

Service connection for a left knee condition is denied.

Service connection for a headache disorder, to include as 
secondary to right Bell's palsy with trigeminal neuralgia, is 
denied.

Service connection for a acquired psychiatric disorder, to 
include as secondary to right Bell's palsy with trigeminal 
neuralgia, is denied.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  As the present appeal includes the evaluation of 
the service-connected gastroesophageal reflux disease and 
service-connected residuals of right great toe fracture, and 
since the veteran has not been provided the required notice, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
disability evaluation, as required by 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  

2.  After the veteran has been provided 
the appropriate time to respond, 
reconsider the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should show 
consideration of all evidence obtained 
since the November 2005 statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


